PD-0036-15
                                                                                 COURT OF CRIMINAL APPEALS
                                      PD-0036-15                                                  AUSTIN, TEXAS
                                                                                Transmitted 1/8/2015 9:28:08 AM
                                                                                 Accepted 1/15/2015 4:22:41 PM
                                MARISOL CARVAJAL-GARCIA                                            ABEL ACOSTA
                                                                                                          CLERK
                                     ATTORNEY AT LAW
                               1600 E. MAIN STREET, SUITE 227
                                     ALICE, TEXAS 78332
                                     361.668.4989 PHONE
                                   361.664.1003 FACSIMILE



                                           January 8, 2015

Via E-FILE                                                                   JANUARY 15, 2015
Abel Acosta, Clerk of the Court
Court of Criminal Appeals
Supreme Court Building
201 West 14th Street, Room 106
Austin, Texas 78701

         Re:    Cause No. _______; Enrique Gonzalez, Jr. vs. State of Texas

Dear Mr. Acosta:

       In reference to the above-styled cause, enclosed herewith for filing please find
Appellant’s First Unopposed Motion to Extend Time to File Petition for Discretionary Review.

         Opposing counsel is being provided with a copy of the same by the method indicated
below.

         If you have any questions or concerns, please do not hesitate to contact me.

                                                      Sincerely,

                                                      /s/ Marisol Carvajal-Garcia

                                                      Marisol Carvajal-Garcia


MCG/jac
Enclosure
xc:    Enrique Gonzalez, Jr.

         Office of the District Attorney              Via EMAIL
         229th Judicial District
                               NO. ______________

ENRIQUE GONZALEZ, JR.                     §      IN THE COURT OF
                                          §
VS.                                       §      CRIMINAL APPEALS
                                          §
STATE OF TEXAS                            §      OF TEXAS


             FIRST UNOPPOSED MOTION TO EXTEND TIME TO
               FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

        Now comes Enrique Gonzalez, Jr., Appellant in the above styled and

numbered cause, and moves for an extension of time of 30 days to file a petition for

discretionary review, and for good cause shows the following:

        1.    On December 10, 2014, the Court of Appeals affirmed appellant's

conviction. Enrique Gonzalez, Jr. v. State, Appellate Cause No. 04-13-00708-CR.

This petition is therefore due on January 9, 2015.

        2.    Counsel has been unable to complete the petition for the following

reasons: Trial Counsel's law partner was elected Jim Wells County Court at Law

Judge and commenced work on January 1, 2015. Thus trial counsel has acquired a

substantial case load. This Motion is not sought for delay but that justice may be

done.

        3.    The undersigned conferred with Rumaldo Solis, Jr., Assistant District

Attorney for the 229th Judicial District, who indicated there was no opposition to this
request.

      4.     Defendant is currently incarcerated.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests an extension of 30 days, i.e. until February 10, 2015, to file a petition for

discretionary review.

                                       Respectfully submitted,

                                       Marisol Carvajal-Garcia
                                       Attorney at Law
                                       1600 E. Main St., Suite 227
                                       Alice, Texas 78332
                                       Tel: 361.668.4989
                                       Fax: 361.664.1003



                                       By: /s/ Marisol Carvajal-Garcia
                                         Marisol Carvajal-Garcia
                                         State Bar No. 24065014
                                         marisolcarvajal@hotmail.com
                                         Attorney for Enrique Gonzalez, Jr.


                         CERTIFICATE OF SERVICE

      This is to certify that on January 8, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Duval

County, P.O. Drawer 1061, San Diego, Texas 78384, by E-mail.



                                       /s/ Marisol Carvajal-Garcia
                                       Marisol Carvajal-Garcia